Citation Nr: 0531968	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  96-34 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to June 
1976.  He had additional service in the Georgia National 
Guard from October 1976 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In October 2000, the veteran moved to South 
Carolina.  Therefore, his claims file was transferred to the 
RO in Columbia, South Carolina.

The veteran's claim was previously before the Board and 
remanded in July 2004 to afford the veteran a Board hearing.  
In March 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board regrets that another remand is necessary in this 
case.  Specifically, a review of the record shows that the 
veteran has not been given notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) regarding his claim for service 
connection.  The veteran should be provided a letter which 
fully addresses the notice requirements as set forth in 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) pertaining to the claim on appeal.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Send an appropriate letter to the veteran to 
ensure compliance with all notice and assistance 
requirements set forth in the VCAA and its 
implementing regulations in connection with his 
claim for service connection.  This letter should 
advise the veteran of the evidence necessary to 
substantiate his claim, as well as what evidence 
he is to provide and what evidence VA will 
attempt to obtain.  In the letter, the veteran 
should also be told to provide any evidence in 
his possession that pertains to his claim.

2.  After completion of the foregoing, the AMC 
should again review the claim for service 
connection for osteoarthritis.  The AMC must 
provide adequate reasons and bases for its 
determination, addressing all issues and concerns 
that were noted in this REMAND.

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


